Citation Nr: 1518172	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Nashville, Tennessee.

In October 2014, the Veteran testified via videoconference in a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in October 2014.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his service.

2.  The weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).


Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that exposure to acoustic trauma during his military service caused his current hearing loss.  

The Veteran's DD 214 (Report of Transfer or Discharge) documents that the Veteran was assigned to an artillery unit during his active service.  Moreover, the Veteran has provided credible testimony and supporting documentary evidence that he was exposed to acoustic trauma during his active service.  See October 2014 Board Hearing Transcript; October 2014 Veteran Statement in Support of Claim (attaching documentary evidence supporting his testimony regarding in-service acoustic trauma).  Therefore, the Board finds that the Veteran did have in-service acoustic trauma.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
65
60
LEFT
5
10
20
45
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Based on these results, the Veteran has a current bilateral hearing disability.

Because the evidence establishes a current bilateral hearing disability and in-service acoustic trauma, the remaining, dispositive element of his claim is a causal nexus between the in-service acoustic trauma and his current hearing disability.  Shedden, 381 F.3d at 1167.  That element can be established either by showing a continuity of symptomatology since service or so-called direct service connection.  See Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(a), (b), and (d).

The Veterans' statements regarding the onset of his bilateral hearing loss support a finding that the Veteran did not incur bilateral hearing loss during active service or within the presumptive period after service and that he has not experienced a continuity of symptomatology after service.  See, e.g., October 2014 Board Hearing Tr. at p. 13 (testifying, regarding onset:  "...the hearing loss, uh, I would only be guessing it and I'll just throw a six or seven year number at you.."); March 2012 VA Examination ("The Veteran reported bilateral constant tinnitus that sounds like high-frequency ringing and started 15-20 years ago."); June 2010 VA Audiology Consult ("Patient reported that he did not think that he had any hearing loss, but he still would like to be evaluated for hearing loss today."); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in seeking treatment and reporting symptoms).  Likewise, his service treatment records indicate that his hearing was within normal limits at his discharge.  See June 1968 Separation Examination (documenting hearing thresholds of 5 decibels or less at all tested frequencies); June 1968 Report of Medical History (indicating "No" with respect to any history of ear trouble or hearing loss); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("[T]he threshold for normal hearing is from 0 to 20db, and higher threshold levels indicate some degree of hearing loss.").

The Board finds that the Veteran's bilateral hearing loss did not begin until more than a decade after he left active service.  The evidence is against finding that there was post-service continuity of symptomatology of the Veteran's bilateral hearing loss.

The only remaining avenue of entitlement to service connection, then, is direct service connection.

The Board acknowledges that the Veteran believes that his hearing disability was caused by in-service noise exposure.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. decreased hearing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex acoustic and medical history which includes post-military exposure to high-risk noise (e.g. construction, recreational firearms) and delayed onset of symptoms, are not competent evidence of the etiology of the Veteran's left ear hearing loss.  See Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only medical evidence regarding the etiology the Veteran's left ear hearing disability is in the report of the March 2012 VA examination.  The VA examiner reviewed the Veteran's service treatment records, medical history, and subjective reports of hearing loss and noise exposure.  The VA examiner noted that the Veteran did have noise exposure during his active service, that the Veteran had normal hearing upon separation from the military, that the Veteran had some post-military noise exposure, and that the Veteran reported experiencing a gradual onset of hearing loss that was first diagnosed over thirty (30) years after his active service.  The VA examiner also accurately recounted the results of audiometric testing in the Veteran's June 1964 pre-induction examination, September 1966 induction examination, and June 1968 separation examination.  Based on these facts, the results of audiometric testing, and the examiner's medical expertise, the VA examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.  The examiner specifically, and accurately, noted the absence of any threshold shift during service and opined that the Veteran's hearing loss was consistent with deterioration due to age.

The Board finds the VA examiner's etiological opinion to be competent and credible evidence of the etiology of the Veteran's bilateral hearing disability.  The Board finds that the VA examination opinion is adequate and, further, finds its reasoning and analysis to be of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The VA examiner's opinion is also supported by the absence, in the record, of any complaint regarding hearing loss for over thirty years following the Veteran's separation from service and the Veteran's explicit acknowledgement that he did not notice any decreased hearing acuity for many years.  See Maxson, 230 F.3d at 1333; October 2014 Board Hearing Tr. at p. 13.  

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has submitted no competent medical evidence contrary to the findings of the VA examiner.  See 38 U.S.C.A. § 5107(a).  While he did submit the results of a private audiological examination that documents the existence of a current bilateral hearing disability, there is no indication on that report that the examiner offered an etiological opinion supportive of the Veteran's claim.  In addition, although the Veteran submitted in October 2014 various documentary evidence supporting his contentions that the sorts of noises he was exposed to in the military were significant and constitute acoustic trauma and that such acoustic trauma can cause hearing loss.  Specifically, the literature supports the theory that the sort of acoustic trauma the Veteran experienced is capable of causing hearing loss.  However, the evidence is not specific to this Veteran and does not tend to establish, at least as likely as not, that this Veteran developed hearing loss due to his exposure to the types of acoustic trauma discussed in the literature the Veteran provided.

The Board finds the VA examiner's specific opinion based on physical examination of this Veteran and review of his military and medical history is more probative of the cause of his bilateral hearing loss than the Veteran's lay statements.  The Veteran, as a layperson, does not have the experience, education or training that the VA examiner is shown to have.  The Board, therefore, concludes that the preponderance of the evidence supports a finding that there is no etiological link between the Veteran's current bilateral hearing disability and his active service.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002).

Bilateral Tinnitus

The Board credits the Veteran's report that he currently has tinnitus and he has been medically diagnosed with tinnitus.  March 2012 VA Examination (diagnosing tinnitus); June 2010 VA Audiology Consult (discussing Veteran's tinnitus, including documenting onset "15-20 years ago").  The Board also credits the Veteran's contention that he did hear artillery fire, gunfire, helicopters, explosions, and the like during his active service.  See, generally, October 2014 Board Hearing Transcript.  The remaining element of a service connection claim for tinnitus is a causal nexus between the in-service noise exposure and the Veteran's current tinnitus.  Shedden, 381 F.3d at 1167.  That element can be established either by showing a continuity of symptomatology since service or so-called direct service connection.  See Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(a), (b), and (d).

The Veterans' statements regarding the onset of tinnitus support a finding that the Veteran did not incur tinnitus during active service and did not experience a continuity of symptomatology after service.  See, e.g., March 2012 VA Examination (noting Veteran's statements that he had tinnitus "for at least 10 years"); June 2010 VA Audiology Consult (discussing Veteran's tinnitus, including documenting onset "15-20 years ago"); October 2014 Board Hearing Tr. at p. 10-11 (testifying, when asked if he experienced "[h]issing, buzzing" or any symptoms of tinnitus in the military:  "I couldn't make that statement."); see also Maxson, 230 F.3d at 1333.  Likewise, his service treatment records contain no complaints of symptoms indicating tinnitus such as ringing in the ears.  The Board finds that the Veteran's tinnitus did not begin during his active service and, in fact, did not have onset until at least a decade after he left active service.  The evidence is against finding that there was post-service continuity of symptomatology of the Veteran's tinnitus.

As with respect to bilateral hearing loss, this lay Veteran lacks the education, training, or knowledge to provide competent evidence regarding the etiology of his tinnitus given the nature of the condition, the delayed onset, and post-service noise exposure.  See Jandreau, 492 F.3d at 1377.

There is only one medical opinion of record addressing etiology and it is against the claim.  See March 2012 VA Examination.  The VA examiner's opinion is supported by facts and thorough and also explicitly links the Veteran's current tinnitus with the Veteran's current hearing loss disability which, as found above, was not the result of in-service noise exposure.  The Board finds that the opinion has probative value and is supported by the other evidence of record, such as the delayed onset.  Nieves-Rodriguez, 22 Vet. App. at 304; Maxson, 230 F.3d at 1333.

The Board again notes that none of the documentary evidence, including the July 2010 private audiological examination, links this Veteran's tinnitus to his in-service experiences.  The private audiologist did not document tinnitus or offer any etiological opinions.  As discussed above, the literature submitted in October 2014 is general in nature and does not provide sufficiently probative evidence to conclude, at least as likely as not, that this Veteran's tinnitus is the result of in-service acoustic trauma.  In any case, the opinion provided by the VA examiner, for all of the same reasons listed above, is the most probative evidence of record.

In the absence of any competent evidence reaching a conclusion contrary to that of the VA examiner, the Board finds that the Veteran's tinnitus loss did not begin during and was not otherwise caused by his military service.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for tinnitus is denied.




Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the October 2014 Board hearing, the undersigned discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection and that he understood that he could identify or submit additional evidence that might assist him to substantiate the claims.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the Veteran submitted a signed "Fully Developed Claim Certification" with his January 2012 claim.  The contents of the notice provided with that form fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In addition, the Veteran received additional notice regarding the evidence required to substantiate his claim with the March 2012 rating decision, the July 2013 statement of the case, and at his October 2014 Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any additional, relevant evidence.

With respect to examinations, the Veteran was afforded a March 2012 VA examination.  The examination and opinions are adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representative have identified or alleged any deficiency in the examination or opinions.  The Board finds that VA has fulfilled its duty to assist the Veteran, including by providing an adequate examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


